Detailed Action

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of species II in the reply filed on 07/14/2021 is acknowledged.  The traversal is on the ground(s) that applicant request reconsideration.  This is not found persuasive because no specific reasons why the restriction requirement is improper were presented.
The requirement is still deemed proper and is therefore made FINAL.

Claims 4 and 9-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/14/2021.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-6, 8, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et. Al. (US 20140054618 A1 hereinafter Li) and further in view of Tso et. Al. (US 20170092691 A1 hereinafter Tso).

	Regarding claim 1, Li teaches in Fig. 12 with associated text an optoelectronic device comprising: 
a first circuit comprising a substrate 20 comprising first and second opposite faces (lower and upper faces respectively), the first circuit comprising on the side of the first face, a first light-emitting diode (21, 22, 220 and 210) comprising a first active region (junction between 21 and 22) adapted to emit a first radiation (21 and 22 make up an LED paragraph [0055] that emits blue light (paragraph [0047])) and, extending from the second face, a second light-emitting diode (4 or 3) comprising a second active region (interface between 41 and 42 or 31 and 32) adapted to emit a second radiation (4 is an LED paragraph [0057] that emits green light and 3 blue light (paragraph [0047])), the surface area, viewed from a direction orthogonal to the first face, of the first active region being at least twice as big as the surface area, viewed from said direction, of the second active region (Fig. 12); and 
a second circuit (7 and 71) bonded to the first circuit on the side of the first light-emitting diode and electrically linked to the first and second light-emitting diodes (Fig. 12, paragraphs [0076]-[0077])..
	Li does not specify the first circuit comprises display pixels each display pixel comprising the claimed elements of the first circuit, however Li teaches the first circuit is a white LED (paragraph [0051]).
	Tso discloses in Fig. 3B with associated text a second circuit that uses a first circuit similar to that of Li comprising display pixels 360D (paragraph [0085]) each display pixel comprising a white LED 360D (paragraph [0086]) so that by arranging the first circuits of Li as display pixels on a second circuit as 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first circuits of Li as display pixels as taught by Tso because according to Tso such an arrangement provides a flexible LED display which characterizes in separating the wirings crossing over with each other by a so-called bridge technology and utilizing a single-layered substrate to save costs of processes and materials (abstract).

Regarding claim 2, Li teaches the first light-emitting diode has a planar structure (Fig. 12).  

Regarding claim 3, Li teaches the second light-emitting diode has a tridimensional structure (Fig. 12).  

Regarding claim 5, Li teaches the first circuit further comprises an electrically conductive layer (81 and 6) covering the second light-emitting diode and electrically connected to the second light- emitting diode (Fig. 12, paragraph [0080]).

Regarding claim 6, Li in view of Tso teaches the optoelectronic device of claim 5.
	Li does not specify in the embodiment of Fig. 12 the substrate comprises an opening, the electrically conductive layer being electrically connected to the first light-emitting diode at the bottom of the opening, however Li teaches the electrically conductive layer is electrically connected to the first light-emitting diode at the bottom of the first light emitting diode (layer 71 connects the electrically conductive layer to the first light emitting diode Fig. 12) and Li teaches in the embodiment of Fig. 11 the substrate comprises an opening 24, an electrically conductive layer (conductive layer covering at least sides of LED 4 and passing through the opening (Fig. 11, paragraph [0071])) so that using this structure for the first circuit of Li in view of Tso the substrate comprises an opening, the electrically conductive layer being electrically connected to the first light-emitting diode at the bottom of the opening.


Regarding claim 8, Li teaches each display pixel comprises an electrically conductive element 6 extending from the first face through at least part of the substrate and electrically linked to the second light-emitting diode and to the second circuit (Fig. 12)

Regarding claim 12, Li teaches each display pixel further comprises, extending from the second face, a third light-emitting diode 3 comprising a third active region (interface between 31 and 32) adapted to emit a third radiation (3 is an LED paragraph [0056] that emits red light (paragraph [0047])), the surface area, viewed from a direction orthogonal to the first face, of the first active region being at least twice as big as the surface area, viewed from said direction, of the third active region (Fig. 12).  

	Regarding claim 15, Li teaches in Fig. 12 with associated text a method of manufacturing an optoelectronic device comprising the steps of: 
a) forming a first circuit comprising a substrate 20 comprising first and second opposite faces (lower and upper faces respectively), the first circuit comprising, on the side of the first face, a first light-emitting diode (21, 22, 220 and 210) comprising a first active region (junction between 21 and 22) adapted to emit a first radiation (21 and 22 make up an LED paragraph [0055] that emits blue light (paragraph [0047])) and, extending from the second face, a second light- emitting diode 4 comprising a second active region (interface between 41 and 42) adapted to emit a second radiation (4 is an LED paragraph [0057] that emits green light (paragraph [0047])), the surface area, viewed from a direction orthogonal to the first face, of the first active 7818273.1region being at least twice as big as the surface area, viewed from said direction, of the second active region (Fig. 12); and 
.
	Li does not specify the first circuit comprises display pixels each display pixel comprising the claimed elements of the first circuit, however Li teaches the first circuit is a white LED (paragraph [0051]).
	Tso discloses in Fig. 3B with associated text a second circuit that uses a first circuit similar to that of Li comprising display pixels 360D (paragraph [0085]) each display pixel comprising a white LED 360D (paragraph [0086]) so that by arranging the first circuits of Li as display pixels on a second circuit as taught by Tso the first circuit would comprise display pixels each display pixel comprising the structure taught by Li. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the first circuits of Li as display pixels as taught by Tso because according to Tso such an arrangement provides a flexible LED display which characterizes in separating the wirings crossing over with each other by a so-called bridge technology and utilizing a single-layered substrate to save costs of processes and materials (abstract).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tso as applied to claim 1 and further in view of Hata et. Al. (US 20100302775 A1 hereinafter Hata).

Regarding claim 7, Li in view of Tso teaches the optoelectronic device of claim 1. 
Li does not specify the first light-emitting diode and the second light-emitting diode comprise at least one quantum well.
Hata teaches an optoelectronic device, wherein a plurality of light emitting diodes (41, 430 and 450) similar to those of Li in view of Tso comprise at least one quantum well (34, 14 and 54) (paragraph [0048], [0050] and [0052]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use at least one quantum well as taught by Hata in the first light-emitting diode and 

Regarding claim 14, Li in view of Tso teaches the optoelectronic device of claim 1. 
Li does not specify the surface area, viewed from a direction orthogonal to the first face, of the first active region is at least five times as big as the surface area, viewed from said direction, of the second active region.
Hata teaches an optoelectronic device optimizing the widths of red green and blue light emitting devices similar to those of Li in view of Tso and particularly making the width of an active region of a red light emitting element similar to the first active region of Li in view of Tso larger than the width of an active region of a green or blue light emitting element similar to the second active region of Tso in view of Li (paragraph [0081]) so that by optimizing the widths appropriately the semiconductor light-emitting device 100 can be so formed as to have a laser output power ratio as an ideal white light source, whereby ideal white light can be realized (paragraph [0081]) so that by optimizing the widths of the first and second active regions of Li in view of Tso as taught by Hata the surface area, viewed from a direction orthogonal to the first face, of the first active region would be at least five times as big as the surface area, viewed from said direction, of the second active region. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the widths of the active regions of Li in view of Tso as taught by Hata because according to Hata by optimizing the widths appropriately the semiconductor light-emitting device 100 can be so formed as to have a laser output power ratio as an ideal white light source, whereby ideal white light can be realized (paragraph [0081]). Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to make the surface area, viewed from a direction orthogonal to the first face, of the first active region to be at least five times as big as the surface area, viewed from said direction, of the second active region with routine experiment and optimization. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art)  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Tso as applied to claim 12 and further in view of Fan et. Al. (US 20090078955 A1 hereinafter Hata).
	
	Regarding claim 13, Li in view of Tso teaches he optoelectronic device of claim 12.
Li in view of Tso does not specify the second radiation has a second wavelength in the range from 510 nm to 570 nm and wherein however Li teaches the second radiation has a second wavelength is green light (paragraph [0047]) so that it would have a wavelength in the range from about 510 nm to 570 nm as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the second radiation has a second wavelength in the range from 510 nm to 570 nm as this wavelength range includes value that are very well known in the art to correspond to green light as taught by Li. 
 Li in view of Tso does not specify the first radiation has a first wavelength in the range from 600 nm to 720 nm, and wherein the third radiation has a third wavelength in the range from 430 nm to 490 nm however Li teaches the first radiation is blue (paragraph [0047]) so that it would have a wavelength in the range from about 430 nm to 490 nm, and wherein the third radiation is red light paragraph [0047]) so that it would have a wavelength in the range from about 600 nm to 720 nm.
Fan teaches in Fig. 1B with associated text a stacked LED similar to that of Li in view of Tso wherein a radiation from a first LED 110 on the bottom is blue and a second LED 106 on top of the first LED is red and in Fig. 1C alternatively wherein a first LED 124 on the bottom is red and a second LED 126 on top of the first LED is red so that by switching the arrangement of the light emitted from the first and third LED of Li in view of Tso as taught by Fan the first radiation would have a first wavelength in the range from 600 nm to 720 nm, and wherein the third radiation would have a third wavelength in the range from 430 nm to 490 nm.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AARON J GRAY/Examiner, Art Unit 2897